Case: 14-15431     Date Filed: 10/07/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-15431
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 1:14-cv-20612-BB



JESSE LOOR,
individually, and as next friend for J.L. a minor,

                                                                Plaintiff-Appellant,

                                      versus

SAILY PUENTE,
CARIDAD HERMIDA,
LISSETTE TARRAGO,
OFFICER J. HOROVITZ,
#7578, Metro Dade Police Department,
OFFICER ROSSI,
#5731, Metro Dade Police Department, et al.,

                                                             Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (October 7, 2015)
              Case: 14-15431     Date Filed: 10/07/2015    Page: 2 of 2


Before WILSON, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Jesse Loor, a state pretrial detainee proceeding in forma pauperis, appeals

pro se from the dismissal of his 42 U.S.C. § 1983 lawsuit for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B). After considering Loor’s brief and

conducting a de novo review of the record on appeal, we find that the issues and

arguments Loor raises are unavailing. Since Loor is proceeding pro se, we

liberally construe his pleadings; however, we may not rewrite Loor’s complaint.

See Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006); Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam). Loor failed to

state a facially plausible claim for relief against any of the named defendants. See

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009); see also §

1915(e)(2)(B) (compelling dismissal when an in forma pauperis case fails to state

a claim on which relief may be granted). Accordingly, Loor’s action was properly

dismissed, and we affirm the district court.

      AFFIRMED.




                                          2